Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/380924, filed 04/10/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-2, 4-6, 8-9, 11-12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US 2020/0022213; hereinafter Han).

Regarding claim 1, Han shows a method (Figure 1 shows a method of wireless communication.) of wireless communication, comprising:
receiving a plurality of Service Data Adaptation Protocol (SDAP) data protocol data units (PDUs) associated with a first QoS flow via both a first data radio bearer (DRB) and a second DRB from a transmitter (Par. 0090, 0095, 0244-0245; noted a receive end controls a data packet transmission sequence. Specifically, the receive end receives data packets (i.e. SDAP PDUs) in a same flow from the first DRB and the second DRB.); 
receiving an SDAP control PDU applicable to the first QoS flow via the first DRB from the transmitter (Par. 0245; noted the receive end may distinguish between the data packets from the different DRBs based on an end marker. The end marker may be an independent data packet or control packet, for example, an independent SDAP layer or PDCP layer data packet or control packet.); and 
forwarding the plurality of SDAP data PDU received via the second DRB to an upper layer in response to receiving the SDAP control PDU applicable to the first QoS flow via the first DRB (Par. 0245; the receive end may distinguish between the data packets from the different DRBs based on an end marker, to sort the data packets received from the different DRBs. For example, the receive end first delivers, to an upper-layer protocol layer entity, a data packet that is of the flow and that is received from the first DRB, and then delivers, to the upper-layer protocol layer entity, a data packet that is of the flow and that is received from the second DRB.); 
wherein the SDAP control PDU provides an indication that a final SDAP data PDU associated with the first QoS flow has been transmitted on the first DRB (Par. 0245; noted the end marker is used to indicate that data packet transmission on the first DRB ends. The end marker may be an independent data packet or control packet, for example, an independent SDAP layer or PDCP layer data packet or control packet.).
Regarding claim 2, Han shows identifying the SDAP control PDU based on a control identifier within the SDAP control PDU, the control identifier facilitating a distinction between the SDAP control PDU and the at least one SDAP data PDU (Par. 0245; noted the end marker is used to indicate that data packet transmission on the first DRB ends. The end marker may be an independent data packet or control packet, for example, an independent SDAP layer or PDCP layer data packet or control packet.).
Regarding claim 4, Han shows identifying a QoS Flow Identifier (QFI) parameter in the SDAP control PDU; and applying control information of the SDAP control PDU only to the first QoS flow identified by the QFI parameter in the SDAP control PDU (Par. 0090, 0095, 0244-0245; the receive end controls a data packet transmission sequence. Specifically, the receive end receives data packets in a same flow from the first DRB and the second DRB, and the receive end may distinguish between the data packets from the different DRBs based on an end marker, to sort the data packets received from the different DRBs. For example, the receive end first delivers, to an upper-layer protocol layer entity, a data packet that is of the flow and that is received from the first DRB, and then delivers, to the upper-layer protocol layer entity, a data packet that is of the flow and that is received from the second DRB. The end marker is used to indicate that data packet transmission on the first DRB ends.).
Regarding claim 5, Han shows a scheduling entity (Figures 1, 12-13; Par. 0245, 0246; noted receive end on network side.  Noted that in the downlink direction, the transmit end is a network side, for example, the target base station, and the receive end is a terminal side; and in the uplink direction, the transmit end is a terminal side, and the receive end is a network side, for example, the target base station.) within a wireless communication network, comprising: 
a processor; a transceiver communicatively coupled to the processor; a memory communicatively coupled to the processor (Figures 14; Par. 0244; noted wireless device includes a processor, memory and transceiver coupled with each other.), wherein the processor is configured to: 
receive a plurality of Service Data Adaptation Protocol (SDAP) data protocol data units (PDUs) associated with a first QoS flow via both a first data radio bearer (DRB) and a second DRB from a scheduled entity via the transceiver (Par. 0090, 0095, 0244-0245; noted a receive end controls a data packet transmission sequence. Specifically, the receive end receives data packets (i.e. SDAP PDUs) in a same flow from the first DRB and the second DRB.); 
receive an SDAP control PDU applicable to the first QoS flow via the first DRB from the scheduled entity via the transceiver (Par. 0245; noted the receive end may distinguish between the data packets from the different DRBs based on an end marker. The end marker may be an independent data packet or control packet, for example, an independent SDAP layer or PDCP layer data packet or control packet.); and 
forward the plurality of SDAP data PDUs received via the second DRB to an upper layer in response to receiving the SDAP control PDU applicable to the first QoS flow via the first DRB (Par. 0245; the receive end may distinguish between the data packets from the different DRBs based on an end marker, to sort the data packets received from the different DRBs. For example, the receive end first delivers, to an upper-layer protocol layer entity, a data packet that is of the flow and that is received from the first DRB, and then delivers, to the upper-layer protocol layer entity, a data packet that is of the flow and that is received from the second DRB.); 
wherein the SDAP control PDU provides an indication that a final SDAP data PDU associated with the first QoS flow has been transmitted on the first DRB (Par. 0245; noted the end marker is used to indicate that data packet transmission on the first DRB ends. The end marker may be an independent data packet or control packet, for example, an independent SDAP layer or PDCP layer data packet or control packet.).
Regarding claims 6 and 8, these claims are rejected based on the same reasoning as presented in the rejection of claims 2 and 4, respectively.
Regarding claim 9, Han shows a method (Figure 1 shows a method of wireless communication.) of wireless communication, comprising: 
detecting a mapping reconfiguration of a first Quality of Service (QoS) flow from a first data radio bearer (DRB) to a second DRB (Par. 0095, 0223, 0244-0245; noted the access network device may map different flows to a same DRB or different DRBs based on a flow identifier of each flow and a QoS requirement of each DRB, in other words, establish a mapping relationship between a flow and a DRB.  After sending of forwarded data packets on the first DRB is completed, an SDAP entity is notified. For example, a PDCP entity of the first DRB may notify the corresponding SDAP entity that the sending of the forwarded data packets is completed. If the PDCP entity corresponding to the first DRB can learn a flow identifier, the PDCP entity may notify the corresponding SDAP entity that sending of data packets that are in the forwarded data packets and that belong to one flow is completed. If the SDAP entity learns that the forwarded data packets sent by the PDCP entity are successfully sent, the SDAP entity starts to route a data packet of a corresponding flow to the corresponding second DRB, and the data packet of the corresponding flow is an SDAP layer data packet in a flow whose sending is completed on the first DRB.); 
setting an end marker parameter in a Service Data Adaptation Protocol (SDAP) header of a first SDAP data protocol data unit (PDU) received from an upper layer after the mapping reconfiguration (Par. 0244-0245; noted the end marker is used to indicate that data packet transmission on the first DRB ends. The end marker may be an independent data packet or control packet, for example, an independent SDAP layer or PDCP layer data packet or control packet.), wherein the end marker parameter provides an indication that the first SDAP data PDU is a final SDAP data PDU associated with the first QoS flow on the first DRB (Par. 0245; noted the end marker is used to indicate that data packet transmission on the first DRB ends. The end marker may be an independent data packet or control packet, for example, an independent SDAP layer or PDCP layer data packet or control packet.); and 
transmitting the first SDAP data PDU and at least one subsequent SDAP data PDU associated with the first QoS flow to a receiver, the first SDAP data PDU transmitted via the first DRB and the at least one subsequent SDAP data PDU transmitted via the second DRB (Par. 0095, 0223, 0244-0245; noted the access network device may map different flows to a same DRB or different DRBs based on a flow identifier of each flow and a QoS requirement of each DRB, in other words, establish a mapping relationship between a flow and a DRB.  After sending of forwarded data packets on the first DRB is completed, an SDAP entity is notified. For example, a PDCP entity of the first DRB may notify the corresponding SDAP entity that the sending of the forwarded data packets is completed. If the PDCP entity corresponding to the first DRB can learn a flow identifier, the PDCP entity may notify the corresponding SDAP entity that sending of data packets that are in the forwarded data packets and that belong to one flow is completed. If the SDAP entity learns that the forwarded data packets sent by the PDCP entity are successfully sent, the SDAP entity starts to route a data packet of a corresponding flow to the corresponding second DRB, and the data packet of the corresponding flow is an SDAP layer data packet in a flow whose sending is completed on the first DRB.).
Regarding claim 11, Han shows detecting the mapping reconfiguration via reflective mapping, wherein the mapping reconfiguration is detected based on whether packets associated with the first QoS flow are received via the second DRB after being initially received via the first DRB (Par. 0223, 0243; noted some data packets in the same flow are transmitted on the reflect DRB, and a remaining data packet is transmitted on the new DRB. The reflect DRB and the new DRB are distinguished only in a time dimension.).
Regarding claim 12, Han shows a scheduled entity (Figures 1, 12-13; Par. 0244, 0246; noted transmit end on network side.  Noted that in the downlink direction, the transmit end is a network side, for example, the target base station, and the receive end is a terminal side; and in the uplink direction, the transmit end is a terminal side, and the receive end is a network side, for example, the target base station.) within a wireless communication network, comprising: 
a processor; a transceiver communicatively coupled to the processor; a memory communicatively coupled to the processor (Figures 12-13; noted access network device includes a processor, memory and transceiver coupled to each other.), wherein the processor is configured to: 
detect a mapping reconfiguration of a first Quality of Service (QoS) flow from a first data radio bearer (DRB) to a second DRB (Par. 0095, 0223, 0244-0245; noted the access network device may map different flows to a same DRB or different DRBs based on a flow identifier of each flow and a QoS requirement of each DRB, in other words, establish a mapping relationship between a flow and a DRB.  After sending of forwarded data packets on the first DRB is completed, an SDAP entity is notified. For example, a PDCP entity of the first DRB may notify the corresponding SDAP entity that the sending of the forwarded data packets is completed. If the PDCP entity corresponding to the first DRB can learn a flow identifier, the PDCP entity may notify the corresponding SDAP entity that sending of data packets that are in the forwarded data packets and that belong to one flow is completed. If the SDAP entity learns that the forwarded data packets sent by the PDCP entity are successfully sent, the SDAP entity starts to route a data packet of a corresponding flow to the corresponding second DRB, and the data packet of the corresponding flow is an SDAP layer data packet in a flow whose sending is completed on the first DRB.); 
set an end marker parameter in a Service Data Adaptation Protocol (SDAP) header of a first SDAP data protocol data unit (PDU) received from an upper layer after the mapping reconfiguration (Par. 0244-0245; noted the end marker is used to indicate that data packet transmission on the first DRB ends. The end marker may be an independent data packet or control packet, for example, an independent SDAP layer or PDCP layer data packet or control packet.), wherein the end marker parameter provides an indication that the first SDAP data PDU is a final SDAP data PDU associated with the first QoS flow on the first DRB (Par. 0245; noted the end marker is used to indicate that data packet transmission on the first DRB ends. The end marker may be an independent data packet or control packet, for example, an independent SDAP layer or PDCP layer data packet or control packet.); and 
transmit the first SDAP data PDU and at least one subsequent SDAP data PDU associated with the first QoS flow to a scheduling entity via the transceiver, the first SDAP data PDU transmitted via the first DRB and the at least one subsequent SDAP data PDU transmitted via the second DRB (Par. 0095, 0223, 0244-0245; noted the access network device may map different flows to a same DRB or different DRBs based on a flow identifier of each flow and a QoS requirement of each DRB, in other words, establish a mapping relationship between a flow and a DRB.  After sending of forwarded data packets on the first DRB is completed, an SDAP entity is notified. For example, a PDCP entity of the first DRB may notify the corresponding SDAP entity that the sending of the forwarded data packets is completed. If the PDCP entity corresponding to the first DRB can learn a flow identifier, the PDCP entity may notify the corresponding SDAP entity that sending of data packets that are in the forwarded data packets and that belong to one flow is completed. If the SDAP entity learns that the forwarded data packets sent by the PDCP entity are successfully sent, the SDAP entity starts to route a data packet of a corresponding flow to the corresponding second DRB, and the data packet of the corresponding flow is an SDAP layer data packet in a flow whose sending is completed on the first DRB.).
Regarding claim 14, this claim is rejected using the same reasoning as presented in the rejection of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Tenny et al. (US 2018/0234839; hereinafter Tenny).

Regarding claim 3, Han shows all of the elements including identifying the SDAP control PDU, as discussed above.  Han does not specifically show ascertaining a value of a data/control (D/C) bit in each of the SDAP control PDU and the at least one SDAP data PDU, and wherein the D/C bit facilitates the distinction between the SDAP control PDU and the at least one SDAP data PDU.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Tenny.  Specifically, Tenny shows ascertaining a value of a data/control (D/C) bit in each of the SDAP control PDU and the at least one SDAP data PDU, and wherein the D/C bit facilitates the distinction between the SDAP control PDU and the at least one SDAP data PDU (Par. 0249; FIG. 18 illustrates an example PDAP/SDAP data PDU 1800. PDAP/SDAP data PDU 1800 may include a data/control (e.g., D/C) flag 1805 indicating this is a control PDU (e.g., D/C=0), a QoS flow identifier field 1807 comprising an identifier of a QoS flow associated with the user plane PDU used for subsequent PDAP/SDAP operations, and a PDAP/SDAP data field 1809 that includes PDAP/SDAP data.)
In view of the above, having the system of Han, then given the well-established teaching of Tenny, it would have been obvious before the effective filing date of the claimed invention to modify the system of Han as taught by Tenny, in order to provide motivation for providing an approach that allows downlink messages to be addressed to the UE by the serving node, while avoiding a context fetch and maintaining the UE context at the anchor node (Par. 0063 of Tenny).
Regarding claim 7, this claim is rejected using the same reasoning as presented in the rejection of claim 3.

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Baek et al. (US 2020/0059817; hereinafter Baek).

Regarding claim 10, Han shows all of the elements including detecting the mapping reconfiguration, as discussed above.  Han does not specifically show detecting the mapping reconfiguration via a Radio Resource Control (RRC) message.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Baek.  Specifically, Baek shows detecting the mapping reconfiguration via a Radio Resource Control (RRC) message (Figure 35; Par. 0250-0251).
In view of the above, having the system of Han, then given the well-established teaching of Baek, it would have been obvious before the effective filing date of the claimed invention to modify the system of Han as taught by Baek, in order to provide motivation to overcoming a data out-of-order and packet loss problem arising in data communication between a terminal and a base station that support various QoSs (Par. 0024 of Baek).
Regarding claim 13, this claim is rejected using the same reasoning as presented in the rejection of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210144588 A1 – relates to a transmitting device switches a DRB corresponding to a first QoS flow from a first DRB to a second DRB.
US 20200314695 A1 – relates to a method and a device for remapping a QoS flow.
US 20200068427 A1 – relates to QoS relocation.
US 20190394669 A1 – relates to sending, by a source access network device, data packets of a QoS flow and a first end marker packet to a first core network user plane device over a first data tunnel.
US 20180324631 A1 - elates generally to mobile communication systems, and more particularly, to user equipment (UE) that supports utilization of Service Data Adaptation Protocol (SDAP) headers for handling Application Service (AS)/Non-Access Stratum (NAS) reflective Quality of Service (QoS) and to ensure in-sequence packet delivery during remapping in 5G communication systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413